      


 1
     WO
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
 9   Tammy Renee Akers,                               No. CV-17-04751-PHX-ESW

10                       Plaintiff,                   ORDER
11
     v.
12
     Acting Commissioner of the Social Security
13   Administration,
14
                         Defendant.
15
16
17
            Pending before the Court is Plaintiff Tammy Renee Akers’ (“Plaintiff”) appeal of
18
     the Social Security Administration’s (“Social Security”) denial of her claim for disability
19
     insurance benefits and supplemental security income. The Court has jurisdiction to
20
     decide Plaintiff’s appeal pursuant to 42 U.S.C. §§ 405(g), 1383(c). Under 42 U.S.C. §
21
     405(g), the Court has the power to enter, based upon the pleadings and transcript of the
22
     record, a judgment affirming, modifying, or reversing the decision of the Commissioner
23
     of Social Security, with or without remanding the case for a rehearing. Both parties have
24
     consented to the exercise of U.S. Magistrate Judge jurisdiction. (Doc. 11).
25
            After reviewing the Administrative Record (“A.R.”) and the parties’ briefing
26
     (Docs. 14, 15, 16), the Court finds that the Administrative Law Judge’s (“ALJ”) decision
27
     contains harmful legal error. For the reasons explained in Section II below, the decision
28
      


 1
     is reversed and the case is remanded to the Commissioner of Social Security for further
 2
     proceedings.
 3
                                                                    I. LEGAL STANDARDS
 4
                   A. Disability Analysis: Five-Step Evaluation
 5
                   The Social Security Act (the “Act”) provides for disability insurance benefits to
 6
     those who have contributed to the Social Security program and who suffer from a
 7
     physical or mental disability. 42 U.S.C. § 423(a)(1).                        The    Act   also   provides   for
 8
     Supplemental Security Income to certain individuals who are aged 65 or older, blind, or
 9
     disabled and have limited income. 42 U.S.C. § 1382. To be eligible for benefits based
10
     on an alleged disability, the claimant must show that he or she suffers from a medically
11
     determinable physical or mental impairment that prohibits him or her from engaging in
12
     any substantial gainful activity. 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 1382c(A)(3)(A).
13
     The claimant must also show that the impairment is expected to cause death or last for a
14
     continuous period of at least 12 months. Id.
15
                   To decide if a claimant is entitled to Social Security benefits, an ALJ conducts an
16
     analysis consisting of five questions, which are considered in sequential steps. 20 C.F.R.
17
     §§ 404.1520(a), 416.920(a). The claimant has the burden of proof regarding the first four
18
     steps:1
19                                Step One: Is the claimant engaged in “substantial gainful
20                                activity”? If so, the analysis ends and disability benefits are
                                  denied. Otherwise, the ALJ proceeds to step two.
21
22                                Step Two: Does the claimant have a medically severe
                                  impairment or combination of impairments? A severe
23                                impairment is one which significantly limits the claimant’s
24                                physical or mental ability to do basic work activities. 20
25                                C.F.R. §§ 404.1520(c), 416.920(c). If the claimant does not
                                  have a severe impairment or combination of impairments,
26                                disability benefits are denied at this step. Otherwise, the ALJ
27                                proceeds to step three.
                                                                 
28
                   1
                       Parra v. Astrue, 481 F.3d 742,746 (9th Cir. 2007).

                                                                         -2-
      


 1                                Step Three: Is the impairment equivalent to one of a number
 2                                of listed impairments that the Commissioner acknowledges
                                  are so severe as to preclude substantial gainful activity? 20
 3
                                  C.F.R. §§ 404.1520(d), 416.920(d). If the impairment meets
 4                                or equals one of the listed impairments, the claimant is
 5                                conclusively presumed to be disabled. If the impairment is
                                  not one that is presumed to be disabling, the ALJ proceeds to
 6
                                  the fourth step of the analysis.
 7
                                  Step Four: Does the impairment prevent the claimant from
 8                                performing work which the claimant performed in the past?
 9                                If not, the claimant is “not disabled” and disability benefits
10                                are denied without continuing the analysis. 20 C.F.R. §§
                                  404.1520(f), 416.920(f). Otherwise, the ALJ proceeds to the
11                                last step.
12
                   If the analysis proceeds to the final question, the burden of proof shifts to the
13
     Commissioner:2
14
                                  Step Five: Can the claimant perform other work in the
15                                national economy in light of his or her age, education, and
16                                work experience? The claimant is entitled to disability
                                  benefits only if he or she is unable to perform other work. 20
17                                C.F.R. §§ 404.1520(g), 416.920(g). Social Security is
18                                responsible for providing evidence that demonstrates that
                                  other work exists in significant numbers in the national
19                                economy that the claimant can do, given the claimant’s
                                  residual functional capacity, age, education, and work
20
                                  experience. Id.
21                 B. Standard of Review Applicable to ALJ’s Determination
22                 The Court must affirm an ALJ’s decision if it is supported by substantial evidence
23   and is based on correct legal standards. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.
24   2012); Marcia v. Sullivan, 900 F.2d 172, 174 (9th Cir. 1990). Although “substantial
25   evidence” is less than a preponderance, it is more than a “mere scintilla.” Richardson v.
26   Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison v. NLRB, 305 U.S. 197,
27
                                                                 
28
                   2
                       Parra, 481 F.3d at 746.

                                                                    -3-
      


 1
     229 (1938)). It means such relevant evidence as a reasonable mind might accept as
 2
     adequate to support a conclusion. Id.
 3
            In determining whether substantial evidence supports the ALJ’s decision, the
 4
     Court considers the record as a whole, weighing both the evidence that supports and
 5
     detracts from the ALJ’s conclusions. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
 6
     1998); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). If there is sufficient
 7
     evidence to support the ALJ’s determination, the Court cannot substitute its own
 8
     determination. See Morgan v. Comm’r of the Social Sec. Admin., 169 F.3d 595, 599 (9th
 9
     Cir. 1999) (“Where the evidence is susceptible to more than one rational interpretation, it
10
     is the ALJ’s conclusion that must be upheld.”); Magallanes v. Bowen, 881 F.2d 747, 750
11
     (9th Cir. 1989). This is because the ALJ, not the Court, is responsible for resolving
12
     conflicts and ambiguities in the evidence and determining credibility. Magallanes, 881
13
     F.2d at 750; see also Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
14
            The Court also considers the harmless error doctrine when reviewing an ALJ’s
15
     decision.   This doctrine provides that an ALJ’s decision need not be remanded or
16
     reversed if it is clear from the record that the error is “inconsequential to the ultimate
17
     nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)
18
     (citations omitted); Molina, 674 F.3d at 1115 (an error is harmless so long as there
19
     remains substantial evidence supporting the ALJ’s decision and the error “does not
20
     negate the validity of the ALJ’s ultimate conclusion”) (citations omitted).
21
                                   II. PLAINTIFF’S APPEAL
22
            A. Procedural Background
23
            Plaintiff, who was born in 1967, has worked as an office manager and an
24
     apartment manager. (A.R. 25, 105). In 2012, Plaintiff filed applications for disability
25
     insurance benefits and supplemental security income.          (A.R. 338-48).    Plaintiff’s
26
     applications alleged that on July 25, 2011, Plaintiff became unable to work due to
27
     two damaged discs in Plaintiff’s back, damage to Plaintiff’s right knee and toes, and
28
     depression. (A.R. 105, 122). Social Security denied the applications in August 2013.


                                                -4-
      


 1
     (A.R. 214-21). In December 2013, upon Plaintiff’s request for reconsideration, Social
 2
     Security affirmed the denial of benefits. (A.R. 225-30). Plaintiff sought further review
 3
     by an ALJ, who conducted a hearing on December 11, 2014. (A.R. 46-64). In a
 4
     February 9, 2015 decision, the ALJ found that Plaintiff is not disabled within the meaning
 5
     of the Social Security Act. (A.R. 183-203). The Appeals Council granted Plaintiff’s
 6
     request for review, vacated the ALJ’s decision, and remanded the case to an ALJ for
 7
     further proceedings. (A.R. 206-07).
 8
            On remand, a different ALJ held a second administrative hearing on April 18,
 9
     2017. (A.R. 65-102). On July 17, 2017, the ALJ issued a decision finding that Plaintiff
10
     became disabled within the meaning of the Social Security Act on September 20, 2016.
11
     (A.R. 26-27). The ALJ determined that Plaintiff was capable of performing her past
12
     relevant work prior to September 20, 2016. (A.R. 25). The Appeals Council denied
13
     Plaintiff’s request for review, making the ALJ’s decision the final decision of the Social
14
     Security Commissioner. (A.R. 1-6). On December 22, 2017, Plaintiff filed a Complaint
15
     (Doc. 1) requesting judicial review and reversal of the ALJ’s decision.
16
            B. The ALJ’s Application of the Five-Step Disability Analysis
17
            The ALJ completed all five steps of the disability analysis before finding that
18
     Plaintiff is not disabled and entitled to disability benefits.
19
                   1. Step One: Engagement in “Substantial Gainful Activity”
20
            The ALJ determined that Plaintiff has not engaged in substantial gainful activity
21
     since July 25, 2011, the alleged onset disability date. (A.R. 17). Neither party disputes
22
     this determination.
23
                   2. Step Two: Presence of Medically Severe Impairment/Combination
24                    of Impairments
25          The ALJ found that Plaintiff has the following severe impairments: (i) obesity; (ii)
26   degenerative disc disease of the lumbar spine, (iii) unspecified arthropathy of the right
27   knee, and (iv) chronic pain syndrome. (A.R. 17). The ALJ’s step two determination is
28   undisputed.


                                                   -5-
      


 1
                   3. Step Three: Presence of Listed Impairment(s)
 2
            The ALJ determined that Plaintiff does not have an impairment or combination of
 3
     impairments that meets or medically equals an impairment listed in 20 C.F.R. Part 404,
 4
     Subpart P, Appendix 1 of the Social Security regulations. (A.R. 19). Neither party
 5
     disputes the ALJ’s determination at this step.
 6
                   4. Step Four: Capacity to Perform Past Relevant Work
 7
            The ALJ found that prior to September 20, 2016, Plaintiff retained the residual
 8
     functional capacity (“RFC”) to perform the full range of light exertional work as defined
 9
     in 20 C.F.R. §§ 404.1567(b) and 416.967(b). (A.R. 20). The ALJ determined that
10
     beginning on September 20, 2016, Plaintiff retained the RFC to perform light work
11
     subject to a number of restrictions, such as having “mild difficulty making judgments on
12
     complex work-related decisions, “mild difficulty” interacting appropriately with
13
     supervisors and co-workers, and “mild difficulty responding to usual work situations and
14
     to changes in routine work settings.” (A.R. 24).
15
            After considering the testimony of a vocational expert (“VE”) and Plaintiff’s RFC,
16
     the ALJ determined that Plaintiff became unable to perform her past relevant work
17
     beginning on September 20, 2016. (A.R. 26).
18
            Plaintiff challenges the ALJ’s determination that Plaintiff could perform her past
19
     relevant work prior to September 20, 2016. (Doc. 14). Plaintiff asserts that the ALJ
20
     improperly weighed the opinions of certain medical sources and discredited Plaintiff’s
21
     subjective complaints.
22
                   5. Step Five: Capacity to Perform Other Work
23
            At the final step, the ALJ found that Plaintiff was unable to perform other jobs
24
     existing in significant numbers in the national economy beginning on September 20,
25
     2016. (A.R. 26-27). This determination is unchallenged.
26
27
28


                                                -6-
      


 1            C. Plaintiff’s Challenge at Step Four
 2                1. The ALJ Failed to Give Clear and Convincing Reasons for Rejecting
                     Plaintiff’s Testimony Regarding Plaintiff’s Alleged Impairments
 3
              When evaluating the credibility of a claimant’s testimony regarding subjective
 4
     pain or symptoms, the ALJ must engage in a two-step analysis. Vasquez v. Astrue, 572
 5
     F.3d 586, 591 (9th Cir. 2009). In the first step, the ALJ must determine whether the
 6
     claimant has presented objective medical evidence of an underlying impairment “which
 7
     could reasonably be expected to produce the pain or other symptoms alleged.”
 8
     Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The claimant does not have
 9
     to show that the impairment could reasonably be expected to cause the severity of the
10
     symptoms. Rather, a claimant must only show that it could have caused some degree of
11
     the symptoms. Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
12
              If a claimant meets the first step, and there is no evidence of malingering, the ALJ
13
     can only reject a claimant’s testimony about the severity of his or her symptoms by
14
     offering clear and convincing reasons that are supported by substantial evidence in the
15
     record. Lingenfelter, 504 F.3d at 1036. The ALJ cannot rely on general findings. The
16
     ALJ must identify specifically what testimony is not credible and what evidence
17
     undermines the claimant’s complaints. Berry v. Astrue, 622 F.3d 1228, 1234 (9th Cir.
18
     2010).     In weighing a claimant’s credibility, the ALJ can consider many factors
19
     including: a claimant’s reputation for truthfulness, prior inconsistent statements
20
     concerning the symptoms, unexplained or inadequately explained failure to seek
21
     treatment, and the claimant’s daily activities. Smolen, 80 F.3d at 1284; see also 20
22
     C.F.R. § 404.1529(c)(4) (Social Security must consider whether there are conflicts
23
     between a claimant’s statements and the rest of the evidence). In addition, although the
24
     lack of medical evidence cannot form the sole basis for discounting pain testimony, it is a
25
     factor that the ALJ can consider in his or her credibility analysis. Burch v. Barnhart, 400
26
     F.3d 676 (9th Cir. 2005); see also 20 C.F.R. 404.1529(c); Rollins v. Massanari, 261 F.3d
27
     853, 857 (9th Cir. 2001).
28


                                                  -7-
      


 1
            Here, Plaintiff argues that the ALJ erred in discrediting Plaintiff’s testimony
 2
     regarding her subjective symptoms.         In Section 5 of the ALJ’s decision, the ALJ
 3
     explained the two-step process to be used in determining the credibility of a claimant’s
 4
     symptoms. (A.R. 20-21). After summarizing Plaintiff’s symptom testimony, the ALJ
 5
     stated that Plaintiff’s medically determinable impairments could reasonably be expected
 6
     to cause the alleged symptoms, but Plaintiff’s statements concerning the intensity,
 7
     persistence, and limiting effects of the symptoms “are not fully supported prior to
 8
     September 20, 2016.” (A.R. 21). The ALJ then provided his reasons for discounting
 9
     Plaintiff’s testimony. Because the ALJ did not find that Plaintiff was malingering, those
10
     reasons must be clear and convincing and supported by substantial evidence in the record.
11
     Lingenfelter, 504 F.3d at 1036.
12
            In explaining why he discounted Plaintiff’s symptom testimony, the ALJ first
13
     states that Plaintiff’s “level of daily activity is not consistent with the level of limitations
14
     alleged.” (A.R. 21). The ALJ discussed Plaintiff’s reported activities of daily living,
15
     such as Plaintiff’s ability to care for her children, prepare meals, and perform light
16
     housework. (Id.). The ALJ’s statements ignore Plaintiff’s testimony that she can only sit
17
     for about thirty minutes before needing to stand up or lie down and needs to lie down
18
     multiple times per day. (A.R. 87-88). Plaintiff explained during the April 2017 hearing
19
     that she lies down “a lot” as it relieves the pain in her lower back. (A.R. 97). The Court
20
     finds that the ALJ has not adequately explained how Plaintiff’s daily activities translate
21
     to the ability to sustain competitive employment on a full-time basis. See Garrison v.
22
     Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (stating that the Ninth Circuit has “repeatedly
23
     warned that ALJs must be especially cautious in concluding that daily activities are
24
     inconsistent with testimony about pain, because impairments that would unquestionably
25
     preclude work and all the pressures of a workplace environment will often be consistent
26
     with doing more than merely resting in bed all day”).
27
            The ALJ also noted that consultative examiner Shelton Psy.D. found that Plaintiff
28
     “showed only variable effort and was not cooperative with testing.” (A.R. 21). This is


                                                  -8-
      


 1
     not a sufficient sole reason for discounting Plaintiff’s testimony regarding her physical
 2
     symptoms.
 3
            Finally, the ALJ concluded that the “[o]bjective medical evidence does not fully
 4
     support the level of limitation alleged.” (Id.). Although the lack of medical evidence
 5
     cannot form the sole basis for discounting pain testimony, it is a factor that the ALJ can
 6
     consider in his or her credibility analysis. See 20 C.F.R. § 404.1529(c)(2); Rollins v.
 7
     Massanari, 261 F.3d 853, 857 (9th Cir. 2001); Burch v. Barnhart, 400 F.3d 676 (9th Cir.
 8
     2005); see also Carmickle v. Comm'r of Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir.
 9
     2008) (“Contradiction with the medical record is a sufficient basis for rejecting the
10
     claimant’s subjective testimony.”). The Court does not find that the ALJ’s decision
11
     sufficiently explains how the medical evidence contradicts Plaintiff’s symptom
12
     testimony. See Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (explaining
13
     that the Court cannot “speculate as to the grounds for the ALJ’s conclusions”); see also
14
     Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007) (“The ALJ must do more than offer his
15
     conclusions. He must set forth his own interpretations and explain why they, rather than
16
     the doctors’, are correct.”) (citation omitted); Regennitter v. Comm'r of Soc. Sec. Admin.,
17
     166 F.3d 1294, 1299 (9th Cir. 1999) (“[C]onclusory reasons will not justify an ALJ’s
18
     rejection of a medical opinion.”).
19
            For the above reasons, the Court concludes that the ALJ committed harmful error
20
     in discounting Plaintiff’s symptom testimony regarding Plaintiff’s ability to perform
21
     work prior to September 20, 2016.
22
                 2. The ALJ Failed to Give Specific and Legitimate Reasons for
23                  Discounting Dr. Alan Mallace’s Opinion
24          In weighing medical source opinions in Social Security cases, there are three
25   categories of physicians: (i) treating physicians, who actually treat the claimant; (ii)
26   examining physicians, who examine but do not treat the claimant; and (iii) non-
27   examining physicians, who neither treat nor examine the claimant. Lester v. Chater, 81
28   F.3d 821, 830 (9th Cir. 1995). An ALJ must provide clear and convincing reasons that


                                                -9-
      


 1
     are supported by substantial evidence for rejecting the uncontradicted opinion of a
 2
     treating or examining doctor. Id. at 830-31; Bayliss v. Barnhart, 427 F.3d 1211, 1216
 3
     (9th Cir. 2005). An ALJ cannot reject a treating or examining physician’s opinion in
 4
     favor of another physician’s opinion without first providing specific and legitimate
 5
     reasons that are supported by substantial evidence, such as finding that the physician’s
 6
     opinion is inconsistent with and not supported by the record as a whole. Bayliss, 427
 7
     F.3d at 1216; 20 C.F.R. § 404.1527(c)(4) (an ALJ must consider whether an opinion is
 8
     consistent with the record as a whole); see also Batson v. Comm’r of Soc. Sec. Admin.,
 9
     359 F.3d 1190, 1195 (9th Cir. 2004); Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.
10
     2002); Tommasetti, 533 F.3d at 1041 (finding it not improper for an ALJ to reject a
11
     treating physician’s opinion that is inconsistent with the record).
12
            Plaintiff’s treating physician Alan Mallace, M.D. provided a “Medical Assessment
13
     of Ability to Do Work-Related Physical Activities” that is dated August 27, 2014. (A.R.
14
     995-96).   Dr. Mallace opined that Plaintiff has severe pain and fatigue that causes
15
     physical limitations. (A.R. 996). Dr. Mallace opined that Plaintiff can sit for six hours in
16
     an eight-hour workday, can stand/walk for less than two hours in an eight-hour workday,
17
     and can lift/carry less than ten pounds. (A.R. 995). Dr. Mallace also assessed that it is
18
     medically necessary for Plaintiff to alternate between sitting, standing, or walking every
19
     1-20 minutes. (Id.). In addition, Dr. Mallace stated that Plaintiff’s medical condition
20
     would cause Plaintiff to miss six or more days of work a month. (A.R. 996). The parties
21
     agree that the ALJ could not reject Dr. Mallace’s opinions without first providing specific
22
     and legitimate reasons supported by substantial evidence in the record.
23
            In explaining why he discounted Dr. Mallace’s opinion, the ALJ first explained
24
     that “Dr. Mallace’s opinion is inconsistent with the record evidence.         Notably, Dr.
25
     Mallace provided a simple check-the-box form and did not provide narrative justification
26
     or cite to specific records for the limitations assigned.” (A.R. 22). The Ninth Circuit,
27
     however, has explained that “the treating physician’s opinion as to the combined impact
28
     of the claimant’s limitations—both physical and mental—is entitled to special weight.”


                                                 - 10 -
      


 1
     Lester, 81 F.3d at 833. “The treating physician’s continuing relationship with the
 2
     claimant makes him especially qualified to evaluate reports from examining doctors, to
 3
     integrate the medical information they provide, and to form an overall conclusion as to
 4
     functional capacities and limitations, as well as to prescribe or approve the overall course
 5
     of treatment.” Id. An ALJ is “not entitled to reject the responses of a treating physician
 6
     without specific and legitimate reasons for doing so, even where those responses were
 7
     provided on a ‘check-the-box’ form, were not accompanied by comments, and did not
 8
     indicate to the ALJ the basis for the physician’s answers.” Trevizo v. Berryhill, 871 F.3d
 9
     664, 677 n.4 (9th Cir. 2017) (stating that “there is no authority that a ‘check-the-box’
10
     form is any less reliable than any other type of form; indeed, agency physicians routinely
11
     use these types of forms to assess the intensity, persistence, or limiting effects of
12
     impairments”). The Court finds that the ALJ’s first reason for discounting Dr. Mallace’s
13
     opinions is not sufficiently specific. See Garrison, 759 F.3d at 1013 (finding that an ALJ
14
     committed “a variety of egregious and important errors,” including failing “to recognize
15
     that the opinions expressed in check-box form in the February 2008 RFC Questionnaire
16
     were based on significant experience with Garrison and supported by numerous records,
17
     and were therefore entitled to weight that an otherwise unsupported and unexplained
18
     check-box form would not merit”).
19
            As another reason for discounting Dr. Mallace’s opinions, the ALJ found that “Dr.
20
     Mallace’s opinion of the claimant is contradicted by the claimant’s level of daily activity,
21
     which includes providing childcare for several special needs children.”         (A.R. 22).
22
     “[D]isability claimants should not be penalized for attempting to lead normal lives in the
23
     face of their limitations.” Reddick, 157 F.3d at 722. The ALJ’s decision does not
24
     adequately explain how Plaintiff’s daily activities translate to the ability to sustain
25
     competitive employment on a full-time basis. See Garrison v. Colvin, 759 F.3d 995,
26
     1016 (9th Cir. 2014) (stating that the Ninth Circuit has “repeatedly warned that ALJs
27
     must be especially cautious in concluding that daily activities are inconsistent with
28
     testimony about pain, because impairments that would unquestionably preclude work and


                                                - 11 -
      


 1
     all the pressures of a workplace environment will often be consistent with doing more
 2
     than merely resting in bed all day”). Although the ALJ correctly recounts that Plaintiff
 3
     stated that she can lift a gallon of milk, the ALJ’s decision does not sufficiently explain
 4
     how this statement materially conflicts with Dr. Mallace’s opinion that Plaintiff cannot
 5
     lift/carry more than ten pounds in an eight-hour day. (A.R. 995).
 6
              For the above reasons, the Court finds that the ALJ discounted Dr. Mallace’s
 7
     opinions without providing specific and legitimate reasons that are supported by
 8
     substantial evidence in the record. This is harmful error that requires remand.
 9
                  3. The ALJ Failed to Discuss and Assign Weight to the Opinions of
10                   Nurse Practitioner Jacqueline Frasca
11            Nurse practitioners are considered “other sources.” Opinions from “other sources”
12   can be accorded “less weight than opinions from acceptable medical sources.” Gomez v.
13   Chater, 74 F.3d 967, 970-71 (9th Cir. 1996), superseded by regulation on other grounds
14   as stated in Boyd v. Colvin, 524 F. App’x 334 (9th Cir. 2013). However, an ALJ must
15   provide “specific reasons germane to each witness for discounting that testimony.”
16       Blodgett v. Comm'r of Soc. Sec. Admin., 534 F. App’x 608, 610 (9th Cir.
17   2013) (citing Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993)); Coffman v. Astrue,
18   469 F. App’x 609, 611 (9th Cir. 2012) (“Testimony from ‘other sources,’ such
19   as nurse practitioners, can be disregarded for germane reasons.”); Rusten v. Comm'r of
20   Social Sec. Admin., 468 F. App’x 717, 720 (9th Cir. 2012) (“A nurse practitioner is an
21   ‘other source’ for the purposes of medical testimony, and as such, his opinion cannot be
22   used to establish a medical impairment. An ALJ can give less weight to an ‘other source’
23   medical opinion by providing reasons germane to each witness for doing so.”) (internal
24   citations and quotations omitted).
25            The record contains a “Medical Assessment of Ability to Do Work-Related
26   Physical Activities” that was completed by Plaintiff’s treating nurse practitioner (“NP”)
27   Jacqueline Frasca in September 2013. (A.R. 879-80). As Plaintiff recounts in her Brief
28   (Doc. 14 at 17), the ALJ failed to discuss NP Frasca’s opinions and explain the weight


                                                - 12 -
      


 1
     given to the opinions. Defendants assert that because many of NP Frasca’s opinions are
 2
     the same as Dr. Mallace’s opinions, the error in failing to discuss NP Frasca’s opinions is
 3
     harmless. (Doc. 15 at 5-6). However, the Court has found that the ALJ failed to provide
 4
     specific and legitimate reasons supported by substantial evidence in the record for
 5
     discounting Dr. Mallace’s opinions. On remand, the ALJ shall address and assign weight
 6
     to NP Frasca’s opinions.
 7
                  4. Remand for Further Proceedings is Appropriate
 8
           Ninth Circuit jurisprudence “requires remand for further proceedings in all but the
 9
     rarest cases.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 n.5 (9th Cir.
10
     2014). The Ninth Circuit, however, has adopted a test to determine when a case should
11
     be remanded for payment of benefits in cases where an ALJ has improperly rejected
12
     claimant testimony or medical opinion evidence. Id. at 1100-01; Garrison, 759 F.3d at
13
     1020. This test is commonly referred to as the “credit-as-true” rule, which consists of the
14
     following three factors:
15               1. Has the ALJ failed to provide legally sufficient reasons for
16                  rejecting evidence, whether claimant testimony or medical
                    opinion? Treichler, 775 F.3d at 1100-01.
17
                 2. Has the record been fully developed, are there outstanding
18
                    issues that must be resolved before a disability
19                  determination can be made, or would further administrative
                    proceedings be useful? Id. at 1101. To clarify this factor, the
20                  Ninth Circuit has stated that “[w]here there is conflicting
21                  evidence, and not all essential factual issues have been
                    resolved, a remand for an award of benefits is
22                  inappropriate.” Id.
23
                 3. If the improperly discredited evidence were credited as true,
24                  would the ALJ be required to find the claimant disabled on
25                  remand? Id.; Garrison, 759 F.3d at 1020.

26         Where a court has found that a claimant has failed to satisfy one of the factors of

27   the credit-as-true rule, the court does not need to address the remaining factors.

28   Treichler, 775 F.3d at 1107 (declining to address final step of the rule after determining



                                                - 13 -
      


 1
     that the claimant has failed to satisfy the second step). Moreover, even if all three factors
 2
     are met, a court retains the discretion to remand a case for additional evidence or to
 3
     award benefits. Id. at 1101-02. A court may remand for further proceedings “when the
 4
     record as a whole creates serious doubt as to whether the claimant is, in fact, disabled
 5
     within the meaning of the Social Security Act.”         Garrison, 759 F.3d at 1021.       In
 6
     Treichler, the Ninth Circuit noted that “[w]here an ALJ makes a legal error, but the
 7
     record is uncertain and ambiguous, the proper approach is to remand the case to the
 8
     agency.” 775 F.3d at 1105.
 9
            The record raises crucial questions as to whether Plaintiff’s impairments did in
10
     fact preclude her from maintaining employment prior to September 20, 2016 (the date the
11
     ALJ determined Plaintiff became disabled). For instance, a May 13, 2014 treatment note
12
     from the Pain Center of Arizona states: “Adequate pain relief stated with current
13
     medication regimen allowing patient to remian [sic] active and functional with a good
14
     quality of life.” (A.R. 936). This is reiterated in a number of subsequent treatment
15
     records. (See, e.g., A.R. 1051, 1056, 1060). A September 23, 2015 treatment record
16
     states “The patient reports adequate pain relief with current medications. This course of
17
     treatment provides for adequate function, and continues to maintain their [sic] current
18
     quality of life.” (A.R. 1201). In addition, in an October 11, 2011 behavioral health
19
     assessment, Plaintiff reported: “I feel trapped because I cannot work and I am the only
20
     one who can deal with my younger child who has a lot of behavioral problems. I have
21
     resentment toward my middle son because he requires so much of my attention and I
22
     cannot work. Financially we are struggling and I can really use a job but I cannot
23
     because he is so sick.” (A.R. 738) (emphasis added).
24
            The above factual conflicts are significant and should be resolved through further
25
     administrative proceedings.     See Treichler, 775 F.3d at 1105 (finding that crucial
26
     questions as to the extent of a claimant’s impairment given inconsistencies between the
27
     claimant’s testimony and the medical evidence in the record are “exactly the sort of
28
     issues that should be remanded to the agency for further proceedings”); see also Greger


                                                - 14 -
 1
     v. Barnhart 464 F.3d 968, 972 (9th Cir. 2006) (stating that so long as the ALJ
 2
     “specifically identif[ies] what testimony is credible and what testimony undermines the
 3
     claimant’s complaints . . . questions of credibility and resolutions of conflicts in the
 4
     testimony are functions solely of the [ALJ]”) (citation omitted).
 5
                                        III. CONCLUSION
 6
            Based on the foregoing,
 7
            IT IS ORDERED reversing the decision of the Commissioner of Social Security
 8
     and remanding the case to the Commissioner for further administrative proceedings
 9
     pursuant to sentence four of 42 U.S.C. § 405(g). The ALJ shall issue a new decision that
10
     is consistent with the applicable law as set forth in this Order. The ALJ, however, is not
11
     precluded from reopening the hearing to receive additional evidence if deemed
12
     appropriate. The Clerk of Court is directed to enter judgment accordingly.   
13
            Dated this 25th day of January, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 15 -
